DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, 10-16, 18, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ruiz (US 2011/0082495).
Regarding claim 1, Ruiz discloses an apparatus (45, FIG 3) for clamping a tissue layer to another tissue or non-tissue layer (28 and 34 of the LAA, FIG 5C) , each layer having an inwardly facing surface and an outwardly facing surface (Inward and outward are interpreted relative to the interior space of the LAA), the apparatus comprising: a hollow delivery tube (100, FIG 5A, paragraphs [0041, 0044, and 0049]); a proximal implant (60) and a distal implant (50, paragraph [0036]), separate from and unconnected to the proximal implant (FIGs 3 and 6 show unconnected and separate implants), the implants being disposed along a common axis (FIG 3 shows the common axis), each implant having a low-profile configuration (FIG 5A, paragraph [0048]) in which it is contained in the hollow delivery tube (FIG 5A, paragraphs [0041, 0044, and 0049]) and a deployed configuration (FIGs 4C and 5C) having a portion of expanded dimensions (Paragraphs [0049-0050]), the implants being deployable externally of the layers (“Deployable externally to the layers” is functional language reciting an intended use of the device. The implants are at least configured to be deployed externally to the layers because they expand to contact outside surfaces of the layers, FIG 5C) to enable the expandable portions to engage the outwardly facing surfaces of the layers (“to enable the expandable portions to engage” is functional language reciting an intended use of the device. The expandable portions are shown in FIG 5C as engaging outwardly facing surfaces of the layers wherein “outward” is interpreted as a direction furthest away from the interior space of the LAA) and being connectable together in the deployed configuration (Via 55 and 66, paragraph [0038, 0039, 0046 and 0050]), the implants being sequentially deployable separately and independent of each other (FIGs 5B and 5C show the proximal and distal implants being deployed at separate and independent times) and with the expandable portions disposed on opposite sides of the layers with the layers with the outwardly facing surfaces of the layers disposed between and facing the expanded portions of the implant (FIG 5C shows the expandable portions disposed on opposite sides of the layers with the layers disposed therebetween); at least one of the implants, when the implants are connected together, having a portion adapted to pass through an aperture formed transversely through each of the layers (FIG 5C shows at least a portion of the distal implant is adapted to pass through an aperture formed in the distal layer of the LAA and the aperture formed at the opening of the LAA. Examiner notes the aperture in the layer is not a positively recited element of the claims), thereby to transfix the implants to the layers, such that layers disposed between the expanded portions of the implants may be gripped on their outer surfaces between the expanded portions of the proximal and distal implants (Paragraph [0050]; wherein the outer surfaces are those when face away from the interior of the LAA); the expanded portions of the implants, when the implants are connected together, being configured to clamp and constrain the layers in a continuous serpentine configuration having a series of sequentially reversing bends circumscribing an axis that he approximately perpendicular to the tissue layers (FIG 5C shows the clamped tissue forms a serpentine configuration with at least two sequential bends. Although only shown in section view in FIG 5C, the bends of the clamped tissue extend circumferentially around the axis of the device, which is perpendicular to the tissue layers), to thereby effect a fluid-resistant seal about the apertures, thereby to resist flow of fluid from between the layers through the apertures (Paragraphs [0037-0038] discloses the cover provided on each implant can be fluid impermeable. Therefore the seal created between the distal and proximal implant is interpreted as being at least fluid resistant. Further, paragraph [0048] discloses occluding the LAA).
Regarding claim 2, Ruiz discloses each implant having a plurality of legs (FIG 3, struts 52 and 62, paragraphs [0037-0038]) that, in their low profile configuration (FIG 5A) are releasably containable in the delivery tube (At least configured to maintain the low profile during placement, paragraph [0044]) and in their deployed configuration (FIGs 4A-4C and 5C), extend3AMSL_014_O1CON_DIV1 Amendment & Response toPTO Action 26 Feb 2021radially outward (FIGs 3-4C show the legs extend radially outward in the deployed configuration), the deployed implants being connectable together (56 of the distal implant is connectable with 64 of the proximal implant, FIGs 4C and 5C, paragraphs [0039-0040, 0046, and 0050-0051]).    
Regarding claim 6, Ruiz discloses the layers comprise opposing wall portions of a hollow or tubular anatomical structure and the expanded portions are such as to occlude the hollow or tubular anatomical structure (The LAA is a hollow anatomical structure and when deployed, the expanded portions occlude the LAA, paragraph [0025], FIG 5C).
Regarding claim 7, Ruiz discloses cooperative latching elements (61 and 51, paragraphs [0037-0038, 0040, 0046]) on the implants to secure the connected implants together (Paragraph [0046], FIGs 4C and 5C).
Regarding claim 8, Ruiz discloses the latching elements comprise: one of the implants having a locking tube (56) extending axially in a proximal direction (FIG 3); the other implant having a tubular body portion (64) with an axial lumen (65, Paragraph [0038], FIG 3) receptive to the locking tube when the implants are brought together (Paragraphs [0038 and 0050]); the locking tube and tubular body portion having cooperative detents (55 and 66 respectively) that lock the implants together (Paragraph [0046]).
Regarding claim 10, Ruiz discloses both of the implants being contained within the delivery tube (100) in tandem relation (FIG 5A, paragraphs [0044 and 0049]), the plurality of legs of each of the implants being constrained in their low profile configuration by engagement with the lumen of the delivery tube (Paragraph [0044]); the distal implant having a locking shaft (56, FIGs 3-4C, paragraph [0037]) secured thereto, the locking shaft having a first connector element (51/55, paragraph [0042], FIGs 4A-5C) at its proximal end (FIG 4C); a retention shaft (shaft of 64) extending through the delivery tube (FIGs 5A-5B) and having a second connector element (61/66) at its distal end (FIGs 4A-4C), the first and second connector elements being cooperatively engageable to releasably lock the locking shaft to the retention shaft (Paragraphs [0037-0038, 0040, 0046], the ribs and recess engage their tubular counterparts to one another); the proximal implant being mounted within the delivery tube (FIG 5A) and about one of the retention shaft or locking shaft (60 is mounted around at least 64, FIGS 4A-5B); the delivery tube being advanceable through the tissue layers to locate the distal implant on the distal side of the tissue layers (FIG 5B, paragraphs [0048-0049]), the distal implant being exposable by retraction of the delivery tube while maintaining the position of the retention shaft (Paragraph [0049] discloses proximal retraction of delivery catheter 70 which includes delivery tube 100); and a pushing member (90, FIGs 4A-5C) advanceable within the delivery tube for engaging the proximal implant and urging it along the retention shaft and locking shaft into connection with the distal implant (Paragraphs [0043, 0044, 0046, 0047, and 0050]).  
Regarding claim 11, Ruiz discloses a locking pin (110, FIGs 5A-5B) removably extending through the locking shaft and retention shaft (FIGs 5A-5B shows 110 extends through the locking shaft and the retention shaft. Paragraph [0048] disclosed 110 can be exchanged with a different wire, therefore it is removable. Also FIG 5C shows 110 removed) to secure the connection therebetween (The wire 110 at least aids in securing the connection between the locking shaft and retention shaft by providing some degree of axial constraint).  
Regarding claim 12, Ruiz discloses each implant has a tubular portion (64 and 56) and wherein the tubular portion of one implant is receivable, telescopically, into the tubular portion of the other implant when the implants are connected together (Paragraphs [0040 and 0050], FIG 4C and 5C).  
Regarding claim 13, Ruiz discloses the first and second connector elements (51 and 61 which include 55 and 66 respectively, paragraphs [0037-0038, 0040, 0046]) provide a ratchet by which the proximity of the implants, when secured, can be varied (Paragraph [0040] discloses 56 and 64 can interengage over a range of distances for reducing or occluding the LAA suitable for treating a large portion of the patient population).  
Regarding claim 14, Ruiz discloses the layers comprise opposing wall portions of a hollow or tubular anatomical structure (FIGs 5A-5B show the LAA is a hollow/tubular structure and the layers are opposing wall portions of said structure) to occlude the hollow or tubular anatomical structure (Paragraphs [0025, 0036, 0040, 0048], FIG 5C).  
Regarding claim 15, Ruiz discloses the first and second connector elements (51 and 61, paragraphs [0037-0038, 0040, 0046]) comprise; one of the implants having a locking tube (56) extending axially in a proximal direction (FIG 3); the other implant having a tubular body portion (64) with an axial lumen (65, Paragraph [0038], FIG 3) receptive to the locking tube when the implants are brought together (Paragraphs [0038 and 0050]); the locking tube and tubular body portion having cooperative detents (55 and 66 respectively) that lock the implants together (Paragraph [0046]).  
Regarding claim 16, Ruiz discloses the plurality of legs of each of the implants, when in their deployed configurations, are at an acute angle to the axis (See annotated FIG 4C below showing the acute angle formed by the deployed arms) and define, generally, a conical locus (With the distal most or proximal most points taken as a locus, the arms form a generally conical shape).

    PNG
    media_image1.png
    338
    482
    media_image1.png
    Greyscale


Regarding claim 18, Ruiz discloses the conical loci face each other (FIG 4C above shows the conical loci are oriented towards each other instead of being oriented in the same direction).
Regarding claim 28, Ruiz discloses the serpentine configuration comprising at least three reversing bends (“configured to clamp and constrain the layers in a continuous serpentine configuration” (claim 1) is functional language reciting an intended use of the expanded portions of the device. The device is at least usable in such a manner than the clamped tissue between the proximal and distal implants could form at least three reversing bends in a serpentine configuration. Examiner notes the tissue in a serpentine configuration is not positively recited and therefore need not be explicitly disclosed by the prior art. The prior art device is at least capable of being used in the claimed manner i.e. to clamp and constrain layers of tissue).
Claims 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClellan et al. (US 2009/0084386).
Regarding claim 19, McClellan et al. discloses an apparatus for clamping a tissue layer to another tissue or non-tissue layer together (Layers of the fallopian tube, paragraph [0055]) comprising: a proximal implant (46) and a distal implant (48) disposed along a common axis (Paragraph [0049], “axial centerline”, FIG 3), each implant having a plurality of radially extending legs (FIGs 3-10, paragraph [0049]; each leg comprises a knee 56, thigh 58, and shin 60); a latching element associated with each of the implants to cooperatively secure the implants to each other (Paragraphs [0064 and 0066] disclose locking the position of the legs which includes securing the connected implants together) such that layers disposed between the implants may be gripped between the proximal and distal implants (FIGs 7-10, paragraphs [0059-0069]); the implants, when secured together, being configured to alternately apply oppositely directed forces to the layers at circumferentially spaced location about the axis of the implants to constrain the layers in serpentine configuration (Paragraph [0058-0060] discloses the legs of the distal and proximal implants can be rotated relative to one another. Paragraph [0064] discloses the interdigitating/interlocking of the legs. Interlocking to the legs is interpreted as alternately applying oppositely directed forces to the tissue layers at circumferentially spaced location about the axis of the implant. FIG 10, applying oppositely directed forces in an interdigitate manner would constrain he clamped tissue in a serpentine configuration).
Regarding claim 21, McClellan et al. discloses the implants having axially disposed members (See FIG 4 below) by which they can be connected together (These members are approximated towards each other, FIG 10, and fixed relative to one another to lock the position of the implants, paragraphs [0064 and 0066]), at least one of the axially disposed members extending through a transfixion aperture in the layers (In FIG 10, the aperture formed by the pleated layers of tissue is interpreted as a transfixation aperture. FIG 10 further shows at least one of the axially disposed members extends through this aperture); the implants, when secured together, defining a zone of occlusion surrounding the transfixion aperture, thereby substantially preventing leakage from between the layers through the transfixion aperture (Paragraphs [0059-0060]).

    PNG
    media_image2.png
    438
    579
    media_image2.png
    Greyscale


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments, see pages 12-13, filed 07/25/2022, with respect to the rejection of claim 1 under 35 USC 102(a)(1) in view of McClellan have been fully considered and are persuasive.  The rejection of claim 1 in view of McClellan has been withdrawn. 
Applicant's arguments, see page 14, with respect to the rejection of claim 19 in view of McClellan have been fully considered but they are not persuasive. Applicant argues that claim 19 depends directly or indirectly from claim 1 and is therefore not anticipated for the same reasons. However, the limitations of claim 19 differ from those of claim 1 and claim 19 does not depend directly or indirectly from claim 1. Therefore, applicant’s arguments regarding claim 1 do not apply to claim 19 and the rejection in view of McClellan still stands because no amendments have been made and no argument specific to claim 19 has been provided.
Applicant argues on page 14 with respect to the rejection of claim 1 in view of Ruiz that Ruiz is directed to a device to reduce the volume of an atrial appendage, not a clamp for securing tissue layers together. It is the examiner’s position that the device of Ruiz being used to reduce the volume of the LAA is also clamping tissue and securing tissue layers together (See FIG 5C). Applicant argues that Ruiz fails to disclose creating a seal about a transverse aperture, the seal being defined by a serpentine configuration. In addition to the aperture and tissue configurations being functional language due to the fact that human body tissue are not positively recites, Examiner notes that Ruiz further discloses the device being configured to clamp and constrain the layers in a serpentine configuration having a series of sequentially reversing bends circumscribing an axis that he approximately perpendicular to the tissue layers (FIG 5C shows the clamped tissue forms a serpentine configuration with at least two sequential bends. Although only shown in section view in FIG 5C, the bends of the clamped tissue extend circumferentially around the axis of the device, which is perpendicular to the tissue layers), to thereby effect a fluid-resistant seal about the apertures, thereby to resist flow of fluid from between the layers through the apertures (Paragraphs [0037-0038] discloses the cover provided on each implant can be fluid impermeable. Therefore the seal created between the distal and proximal implant is interpreted as being at least fluid resistant. Further, paragraph [0048] discloses occluding the LAA). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the seal being defined by a continuous serpentine configuration having a series of sequentially reversing bends that circumscribes an axis approximately perpendicular to the tissue layer) are not recited in the rejected claim(s) because the claim does not recite that these are structures of the seal specifically. The claim recites the expanded portions of the implants “effect a fluid resistant seal” which is achieved by the fluid impermeable cover material of the expanded portions.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771